[Cite as State v. Barnett, 2021-Ohio-822.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                          Plaintiff-Appellee   :       Hon. Earle E. Wise, J.
                                               :
-vs-                                           :
                                               :       Case No. CT2020-0037
WILLIAM BARNETT                                :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Crimial appeal from the Muskingum County
                                                   Court of Common Pleas, Case No.2008-
                                                   0210

JUDGMENT:

DATE OF JUDGMENT ENTRY:                            March 17, 2021


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

D. MICHAEL HADDOX                                  JAMES ANZELMO
Prosecuting Attorney                               446 Howlad Drive
BY: TAYLOR P. BENNINGTON                           Gahana, OH 43230
Assistant Prosecutor
27 North Fifth St., Box 189
Zanesville, OH 43701
[Cite as State v. Barnett, 2021-Ohio-822.]


Gwin, P.J.

        {¶1}     Defendant-appellant William J. Barnett [“Barnett”] appeals the May 20, 2020

Judgment Entry of the Muskingum County Court of Common Pleas overruling his Petition

to Vacate or Set Aside Judgment of Conviction or Sentence.

                                             Facts and Procedural History

        {¶2}     Barnett entered a plea of guilty on April 9, 2009, to Rape in violation of R.C.

2907.02, a felony of the first degree, and Aggravated Burglary in violation of R.C. 2911.11,

a felony of the first degree. In exchange for the plea, the state nolled Count 2 of the

indictment alleging kidnapping in violation of R.C. 2905.01(A)(4), the sexually violent

predator specification to Count 2, the repeat violent offender specification to Count 2 and

the sexually violent predator and repeat violent offender specifications to Count 3. The

state recommended a 10-year sentence on Count 1 and Count 2 to be served consecutive

to one another but concurrent with a sentence Barnett was currently serving in the

Franklin County Court of Common Pleas. (Sent. T. at 3). See, State v. Barnett, 5th Dist.

Muskingum No. CT2009–0025, 2010–Ohio–1695. This Court affirmed Barnett’s

conviction and sentence. Id. The Ohio Supreme Court declined to exercise jurisdiction.

State v. Barnett, 126 Ohio St.3d 1582, 2010–Ohio–4542, 934 N.E. 355 (Table).

        {¶3}     On November 24, 2009, Barnett filed a petition for post-conviction relief to

vacate or set aside his conviction in the trial court pursuant to R.C. 2953.21, claiming

ineffective assistance of counsel alleging he was forced to accept the plea bargain due

to misrepresentations made by counsel, he was denied a right to a preliminary hearing

and his right to a speedy trial was violated. The trial court denied Barnett’s petition by
Muskingum County, Case No. CT2020-0037                                                   3


Judgment Entry filed November 24, 2009. No appeal was filed from the trial court’s

judgment entry denying Barnett’s petition.

        {¶4}   On October 23, 2015, Barnett filed: 1). Motion for Hearing on Newly

Discovered Evidence; 2). Crim.R. 33(A)(4)(6) Motion for a New Trial on Evidence Not

Available for Seven Years; 3).Crim.R. 32.1 Motion for Withdrawal of Guilty Plea—Hearing

Requested. On October 30, 2015, Barnett filed a Motion to Dismiss Alleged DNA

Evidence. On November 18, 2015, Barnett filed an Amended Motion to Suppress Alleged

DNA Evidence. The state filed a response to each motion filed by Barnett. The trial court

denied all of Barnett’s motions by Judgment Entry filed May 26, 2016. State v. Barnett,

5th Dist. Muskingum No. CT2016-0028, 2016 WL 7159140, at *1-3(Dec. 5, 2016). This

Court affirmed the judgment of the trial court. Id. On May 17, 2017, the Ohio Supreme

Court declined to accept jurisdiction of the appeal. State v. Barnett, 149 Ohio St.3d 1408

(Ohio 2017).

        {¶5}   Barnett filed his habeas petition on December 4, 2017, presenting fifteen

claims. Barnett v. Warden, Marion Corr. Inst., S.D. Ohio No. 2:17-CV-1099, 2018 WL

5266755(Oct. 23, 2018). Barnett also filed a request for discovery, alleging that the state

concealed DNA evidence and prevented him from viewing any discovery material before

June 2015, when he obtained documents from the Muskingum County Sheriff’s Office.

The warden filed a motion to dismiss Barnett’s petition as time-barred. Barnett responded,

conceding that his petition was untimely but arguing that he was entitled to equitable

tolling. Id.

        {¶6}   The magistrate judge reviewed the parties’ pleadings and first determined

that the record did not support Barnett’s allegation that the prosecution withheld DNA or
Muskingum County, Case No. CT2020-0037                                                   4


other evidence or that Barnett was unable to obtain discovery material. Accordingly, the

magistrate judge denied Barnett’s motion for discovery. The magistrate judge further

concluded that Barnett’s reasons for equitable tolling—appellate counsel’s refusal to

contact him after the 2010 dismissal of his appeal by the Ohio Supreme Court; his poor

health, which has required several surgeries over the years; and his claim of actual

innocence—did not provide sufficient justification to toll the limitations period. The

magistrate judge therefore recommended granting the warden’s motion to dismiss.

Barnett v. Warden, Marion Corr. Inst., 2018 WL 5266755 at *10. Over Barnett’s

objections, the district court adopted the magistrate judge’s report, granted the warden’s

motion to dismiss, dismissed Barnett’s petition, and declined to issue a certificate of

appealability [“COA”] See, Barnett v. Wainwright ,6th Cir. No. 19-3207, 2019 WL 2489655

at *1(May 30, 2019). On appeal, the Sixth Circuit Court of Appeals denied Barnett’s’

application for a COA. Id. at *3.

       {¶7}   On April 7, 2020, Barnett filed a petition to vacate or set aside judgment of

conviction or sentence. By Judgment Entry filed May 1, 2020, the trial court denied

Barnett’s petition.

                                      Assignments of Error

       {¶8}   Barnett raises one Assignments of Error,

       {¶9}   “I. THE TRIAL COURT ERRED BY DENYING BARNETT'S MOTION TO

VACATE HIS SENTENCES BECAUSE THE TRIAL COURT UNLAWFULLY ORDERED

BARNETT TO SERVE CONSECUTIVE SENTENCES, IN VIOLATION OF HIS RIGHTS

TO DUE PROCESS, GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO
Muskingum County, Case No. CT2020-0037                                                  5


CONSTITUTION AND THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION.

                                       Law and Analysis

       {¶10} In his sole assignment of error, Barnett contends that the trial court

improperly imposed consecutive sentences because the trail court failed to make the

appropriate findings. Barnett further contends that this court should sua sponte construe

Barnett's motion and appeal as a motion to re-open his direct appeal pursuant to App.R.

26.

                                         Res Judicata

       {¶11} Res judicata generally bars a defendant from raising claims in a post-

sentencing motion to vacate or set aside judgment of conviction or sentence that he raised

or could have raised on direct appeal. See State v. Straley, 159 Ohio St.3d 82, 2019-

Ohio-5206, 147 N.E.3d 623, ¶23.

       {¶12} In the case at bar, in his direct appeal Barnett raised, among others, the

following error,

              “III.   THE   DEFENDANT–APPELLANT           WAS     DENIED      DUE

       PROCESS AND WAS TWICE PLACED IN JEOPARDY IN VIOLATION OF

       ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION AND THE FIFTH

       AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

       CONSTITUTION WHEN HE WAS SENTENCED TO CONSECUTIVE

       TERMS OF IMPRISONMENT FOR THE SAME OFFENSE.”

See, State v. Barnett, 5th Dist. Muskingum No. CT2009–0025, 2010–Ohio–1695.
Muskingum County, Case No. CT2020-0037                                                   6


      {¶13} Barnett was sentenced on May 11, 2009. In State v. Foster, 109 Ohio St.3d

1, 2006-Ohio-856, 845 N.E.2d 470, the Ohio Supreme Court held some sections and

provisions of Ohio’s sentencing statutes unconstitutional based on the decisions of the

United States Supreme Court in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531,

159 L.Ed.2d 403(2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147

L.Ed.2d 435(2000). See, State v. Hodge, 128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d

768. Among the provisions held unconstitutional in Foster were those requiring a trial

judge to make certain findings prior to imposing consecutive sentences, R.C.

2929.14(E)(4), and creating presumptively concurrent terms, R.C. 2929.41(A). State v.

Havergne, 8th Dist. Cuyahoga No. 96951, 2012-Ohio-810. To remedy this constitutional

defect, these provisions were severed from the remaining, valid portions of the statutory

sentencing framework. Id.

      {¶14} After the decision in Foster, trial judges who imposed consecutive

sentences did not need to apply the provisions severed by Foster but instead were to

apply the law that was displaced by the enactment of the severed provisions. State v.

Hodge, 128 Ohio St.3d 1 at ¶2. However, after Foster was decided, the United States

Supreme Court determined that a state could require its judiciary to make specific findings

necessary to impose consecutive rather than concurrent sentences without impinging on

a jury’s role as factfinder. Oregon v. Ice, 555 U.S.160, 163–164, 129 S.Ct. 711, 172

L.Ed.2d 517(2009).

      {¶15} Subsequent to the decision in Ice, the Ohio Supreme Court decided that

Foster still validly excised those sections requiring findings before imposing maximum or

consecutive sentences. State v. Hodge, 128 Ohio St.3d 1, 2010–Ohio–6320, 941 N.E.2d
Muskingum County, Case No. CT2020-0037                                                        7


768. The Supreme Court, however, held that the state legislature could enact similar

legislation. Id. at paragraph three of the syllabus. This approach culminated in an overhaul

of Ohio’s sentencing provisions, including some similar requirements to those in existence

prior to Foster. State v. Havergne, 8th Dist. Cuyahoga No. 96951, 2012-Ohio-810, ¶8.

       {¶16} At the time of Barnett’s sentencing, Hodge had not been decided, and the

new sentencing guidelines had not been enacted by the legislature. Therefore, the trial

court was not required to make findings in order to impose consecutive sentences. Hodge

at paragraph three of the syllabus.

       {¶17} At the time of Barnett’s sentencing, appellate review was limited to whether

the General Assembly authorized separate punishments for the crimes committed by the

appellant. See, State v. Bickerstaff, 10 Ohio St.3d 62, 65, 461 N.E.2d 892 (1984). Barnett

raised this issue in his direct appeal. We found in the previous appeal, “[Barnett’s] double

jeopardy rights were not violated because aggravated burglary and rape are not allied

offenses of similar import.” State v. Barnett, 5th Dist. Muskingum No. CT2009–0025,

2010–Ohio–1695, ¶33.

       {¶18} Accordingly, because the trial court was not required to make findings in

order to impose consecutive sentences and, further, Barnett’s had raised the issue of

whether the General Assembly authorized separate punishments for the crimes

committed by Barnett in his direct appeal, the trial court did not err in finding that Barnett’s

motion to vacate or set aside judgment of conviction or sentence was barred by res

judicata.

       {¶19} Barnett’s sole assignment of error is overruled.
Muskingum County, Case No. CT2020-0037                                 8


      {¶20} The judgment of the Muskingum County Court of Common Pleas is

affirmed.



By Gwin, P.J.,

Hoffman, J., and

Wise, Earle, J., concur